Citation Nr: 1814387	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-25 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include asthma, chronic obstructive pulmonary disease (COPD), chronic bronchitis, and bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1968 to December 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, the Veteran testified during before the undersigned Veterans Law Judge and a transcript of the hearing is of record.


REMAND

The Veteran contends that he is entitled to service connection for a respiratory disability, to include asthma, COPD, chronic bronchitis, and bronchiectasis, as caused by active service, including in the Republic of Vietnam.

The Board finds the March 2010 VA examination report to be incomplete for appellate review of the claim.  When VA provides an examination, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).  A medical opinion must support the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When the record leaves an issue in doubt, it is the Board's duty to remand for further development.

The scope of the examination and opinion was narrow, and the examiner did not address all respiratory conditions documented in the Veteran's records.  The examiner recognized that the Veteran had been treated in service for various chest complaints and noted that at the time of discharge he had a chronic cough.  The examiner opined that the Veteran's currently diagnosed asthma and COPD disabilities were not service-connected because there was no evidence that the Veteran was diagnosed with asthma while in service or had wheezing in chest.

However, the examiner did not address a March 2010 private medical report regarding the Veteran's respiratory diagnoses that included findings from a CT scan and an X-ray of the chest.  Further, the examiner did not address a December 2004 VA medical record that noted a history of exposure to asbestos.  The examiner also did not consider whether the Veteran's symptoms could be related to in-service asbestos exposure or bronchiectasis, one of the chronic diseases under which certain service connection presumptions apply, and it is important to obtain an updated, definitive medical finding as to whether the condition is currently present.

A March 1968 medical examination report indicates that Veteran did not have any respiratory conditions and had an acceptable chest X-ray upon entering service.  In addition, the report indicates that no additional defects were discovered and that the Veteran was fit for service.  Service personnel records confirm that the Veteran served in the Republic of Vietnam from December 1968 to December 1969.  A December 1969 separation examination report notes that the Veteran had ear, nose, or throat trouble, and a chronic cough, but did not have tuberculosis.  The Veteran reported his health to be fair.

According to November 1969 service treatment records, the Veteran was hospitalized with respiratory symptoms that had begun four weeks prior to hospitalization.  The examiner found that, although the Veteran experienced frequent coughing, there was no evidence of wheezing.  A throat culture was normal.  The Veteran was diagnosed with a respiratory disease described as chronic suppurative bronchitis airway obstruction.  In addition, the record shows that the Veteran had had a six week episode of productive chest congestion around May 1968.

Further, VA and private medical records show the Veteran has been diagnosed with and treated for numerous chronic respiratory diseases, including asthma and COPD.  Statements from the Veteran, his friends, and family indicate that he has had chronic respiratory diseases since active service.

As the most recent VA examination report does not review all of the evidence of record or consider all of the possible respiratory disabilities the Veteran may have and their causes, a remand is required for a new medical opinion and further review of the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with any necessary authorization from the Veteran, all outstanding medical treatment records.  All attempts to obtain records must be documented in the claims folder.  Specifically request any information relating to the Veteran's history of exposure to asbestos.  Provide the Veteran an opportunity to submit any updated private treatment records pertaining to his respiratory conditions.  Provide the Veteran with the appropriate authorization release forms.

2.  Notify the Veteran that he may submit any medical opinions addressing the onset of any currently-diagnosed respiratory disability, or whether any respiratory disability is related to service or to any event of service origin, such as exposure to herbicides, or from exposure to asbestos.  The Veteran should be provided an appropriate amount of time to submit that evidence.

3.  Then, schedule the Veteran for a VA examination with a pulmonologist, pulmonary specialist, or equally qualified examiner to consider all possible respiratory disabilities the Veteran may have, to include bronchiectasis, and to determine the etiology of currently diagnosed asthma and COPD, and any other respiratory disabilities found.  All appropriate testing should be conducted and the findings reported in detail.  The examiner must review the claims file and should note that review in the report.  The examiner should consider the lay statements, medical statements, and hearing testimony regarding multiple episodes of respiratory infections during service, and continued symptoms following service.

(a)  Diagnose and identify all respiratory disabilities and specifically opine whether bronchiectasis or chronic bronchitis is present, and whether any asbestos-related disease is present.

(b)  Opine whether it is as likely as not (50 percent probability or greater) that each diagnosed respiratory disability, to specifically include the previously diagnosed COPD and asthma, is due to or related to active service, including the Veteran's presumed exposure to herbicides while serving in Vietnam from December 1968 to December 1969, and whether any diagnosed respiratory condition could have resulted from exposure to asbestos in service.

(c)  Specifically address a March 2010 private medical report regarding respiratory diagnoses that included findings from a CT scan and an X-ray of the chest, and a December 2004 VA medical record that noted a history of exposure to asbestos.

(d)  Provide an explanation for all medical opinions expressed.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

